Citation Nr: 1520917	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for urinary incontinence due to prostate cancer.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from March 1965 to March 1969.  
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that, after filing the substantive appeal in October 2013, service connection for prostate cancer associated with herbicide exposure and erectile dysfunction was established in April 2014 and June 2014 rating decisions; therefore, because the issues have been fully resolved in the Veteran's favor, they are no longer on appeal and are not subject to appellate review.

The issue of service connection for bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current urinary continence is a residual of the service-connected prostate cancer.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for urinary incontinence, as secondary to the service-connected prostate cancer, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for urinary incontinence as secondary to the service-connected prostate cancer residuals.  Given the favorable outcome of the service connection appeal for the urinary incontinence, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with urinary incontinence, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Urinary Incontinence

The Veteran contends that he has urinary incontinence due to the service-connected prostate cancer.  Because the Board is granting service connection for urinary incontinence on a secondary basis as a residual of the service-connected prostate cancer, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has current urinary incontinence due to the service-connected prostate cancer.  In June 2011, a VA primary care provider noted the Veteran's report of occasional incontinence, and attributed the Veteran's intermittent urinary incontinence to prostate cancer.  The Veteran is competent to report urinary incontinence, and the account of urinary incontinence approximately one month before filing the current disability claim is credible and of significant probative value because the Veteran had an incentive to report accurately his symptoms in order to receive proper care.  Furthermore, because the VA medical provider had the medical training and expertise to provide a competent opinion on the likely etiology of the urinary incontinence and had adequate facts and data on which to base the medical opinion, the medical opinion attributing the urinary incontinence to the prostate cancer is of significant probative value.  There is no competent medical opinion to the contrary of record.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for urinary incontinence under 
38 C.F.R. § 3.310 as secondary to (a residuals of) the service-connected prostate cancer, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In granting service connection for urinary incontinence as a residual of the service-connected prostate cancer, the Board notes that prostate cancer residuals have been rated under the criteria at 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  Under Diagnostic Code 7528, prostate cancer residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  In this case, the Veteran's prostate cancer residuals have been rated as voiding dysfunction.  Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  The staged rating for prostate cancer residuals (10 percent from January 11, 2010 to February 14, 2014, and 20 percent thereafter) has been rated based on urinary frequency, rather than urine leakage or obstructed voiding.  Because the rating criteria for prostate cancer residuals at 38 C.F.R. § 4.115b, Diagnostic Code 7528, contemplate a rating based on urine leakage, a separate rating based on urinary incontinence, which is analogous to urine leakage, is prohibited.  38 C.F.R. § 4.14 (avoidance of pyramiding).  


ORDER

Service connection for urinary incontinence, as a residual of the service-connected prostate cancer, is granted.


REMAND

Service Connection for Bilateral Sensorineural Hearing Loss

The issue of service connection for bilateral sensorineural hearing loss is remanded for a supplemental VA medical opinion.  Although the August 2011 VA audiology examiner opined that the bilateral sensorineural hearing loss disability was not at least as likely as not caused by or the result of military service, the VA examiner only noted that hearing was within normal limits at the January 1969 service separation examination when providing rationale for the medical opinion.  The August 2011 VA examiner did not address whether exposure to loud noise during service may have caused the Veteran later to develop bilateral sensorineural hearing loss after service. 

Accordingly, the issue of service connection for bilateral sensorineural hearing loss is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the August 2011 VA medical examiner who evaluated the Veteran's bilateral sensorineural hearing loss disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  The relevant documents in the record should be made available to the VA examiner for review.  

Based on review of the appropriate records, the VA examiner should offer an opinion on the following question: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the bilateral sensorineural hearing loss is causally or etiologically related to service, to include acoustic trauma during service?  

For the purpose of providing the medical opinion, the examiner should assume that the Veteran was exposed to the loud noise during service.  The examiner should discuss the significance of in-service noise exposure and the development of bilateral sensorineural hearing loss after service, and address whether the bilateral hearing impairment demonstrated is consistent with noise-induced hearing loss.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Thereafter, readjudicate the issue of service connection for bilateral hearing loss.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


